UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-K (Mark One) [X] Annual Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the Fiscal Year EndedDecember31, 2013 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 000-51290 Immune Pharmaceuticals Inc. (Exact name of registrant as specified in its charter) Delaware 52-1841431 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 708 Third Avenue, Suite 210 New York, NY 10017 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (914) 606-3500 Securities registered pursuant to Section12(b)of the Act: Common Stock, par value $.0001 per share (Title of Class) Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes ☐ No ☒ Indicate by check mark whether the registrant is not required to file reports pursuant to Section13 or 15(d)of the Exchange Act. Yes ☐ No ☒ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ☒ Yes ☐ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendments to this Form10-K.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes☐ No☒ As of June 28, 2013, the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of shares of common stock held by non-affiliates of the registrant (without admitting that any person whose shares are not included in such calculation is an affiliate), computed by reference to the closing bid price of such shares on the OTCQX was $7,649,522. As of April 7, 2014, the registrant had outstanding 13,660,901 shares of common stock, $.0001 par value per share. 1 DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement for its 2014 Annual Meeting of Stockholders are incorporated herein by reference in Items10, 11, 12, 13, and 14 of Part III of this Annual Report on Form 10-K. Such proxy statement will be filed with the Securities and Exchange Commission within 120 days of the registrant’s fiscal year ended December 31, 2013. TABLE OF CONTENTS PARTI ITEM 1. BUSINESS 4 ITEM 1A. RISK FACTORS 20 ITEM 1B. UNRESOLVED STAFF COMMENTS 41 ITEM 2. PROPERTIES 41 ITEM 3. LEGAL PROCEEDINGS 41 ITEM 4. MINE SAFETY DISCLOSURES 41 PARTII ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 42 ITEM 6. SELECTED FINANCIAL DATA 41 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 42 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 49 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 50 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 51 ITEM 9A. CONTROLS AND PROCEDURES 51 ITEM 9B. OTHER INFORMATION 51 PARTIII ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 52 ITEM 11. EXECUTIVE COMPENSATION 52 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 52 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 52 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 52 PARTIV ITEM 15. EXHIBITS , FINANCIAL STATEMENT SCHEDULES 53 SIGNATURES 54 Explanatory Note On August 25, 2013, Immune Pharmaceuticals Inc. (formerly, EpiCept Corporation), a Delaware corporation, or Immune, closed a merger transaction, or the Merger, with Immune Pharmaceuticals Ltd., a privately held Israeli company, or Immune Ltd., pursuant to a definitive Merger Agreement and Plan of Reorganization, dated as of November 7, 2012, as amended, or the Merger Agreement, by and among Immune, EpiCept Israel Ltd., or the Merger Sub, an Israeli company and a wholly-owned subsidiary and Immune Ltd. Pursuant to the Merger Agreement, Merger Sub merged with and into Immune Ltd., following which Immune Ltd. became a wholly-owned subsidiary of Immune and the former stockholders of Immune Ltd. received shares of Immune that constituted a majority of the outstanding shares of Immune. As a result, the Merger has been accounted for as a reverse acquisition under which Immune Ltd. was considered for accounting purposes as the acquirer of Immune. As such, the financial statements of Immune Ltd. are treated as the historical financial statements of the combined company, with the results of Immune being included from August 26, 2013 and thereafter. All references in this Annual Report on Form 10-K to “we,” “us,” “our,” “Immune,” or the “Company” refer to Immune Pharmaceuticals Inc., a Delaware corporation, and its consolidated subsidiaries for periods after the closing of the Merger, and to Immune Ltd., an Israeli company, and its consolidated subsidiaries for periods prior to the closing of the Merger, unless the context requires otherwise. 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form10-K contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical facts contained in this Form10-K, including statements regarding our future results of operations and financial position, business strategy, prospective products, product approvals, research and development costs, timing and likelihood of success, plans and objectives of management for future operations and future results of anticipated products, are forward-looking statements. In some cases, you can identify forward-looking statements by terms such as “may,” “will,” “should,” “expect,” “plan,” “anticipate,” “could,” “intend,” “target,” “project,” “contemplate,” “believe,” “estimate,” “predict,” “potential” or “continue” or the negative of these terms or other similar expressions. These forward-looking statements are only predictions. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our business, financial condition and results of operations. All forward-looking statements speak only as of the date of this Form10-K, are expressly qualified in their entirety by the cautionary statements included in this Form10-K and are subject to a number of risks, uncertainties and assumptions, including those described under the sections in this Form10-K entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this Form10-K. These statements involve known and unknown risks, uncertainties and other important factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. These factors include, among others: ● the risks associated with the adequacy of our existing cash resources and our ability to continue as a going concern; ● the risks associated with our ability to continue to meet our obligations under our existing debt agreements; ● the risk that we will not be able to find a partner to help conduct the Phase III trials for AmiKet™ on attractive terms, a timely basis or at all; ● the risk that we will not obtain approval to market and commercialize any of our product candidates; ● the risks associated with dependence upon key personnel; ● the risks associated with reliance on collaborative partners and others for further clinical trials, development, manufacturing and commercialization of our product candidates; ● the cost, delays and uncertainties associated with our scientific research, product development, clinical trials and regulatory approval process; ● our history of operating losses since our inception; ● the highly competitive nature of our business; ● risks associated with litigation; ● risks associated with our ability to protect our intellectual property; ● risks associate with our ability to raise additional funds; and ● our liquidity. Further, any forward-looking statement speaks only as of the date on which it is made. New risk factors and uncertainties may emerge from time to time, and it is not possible for management to predict all risk factors and uncertainties, or how they may affect us. Except as required by law, we have no duty to, and do not intend to, update or revise the forward-looking statements in this Form10-K after the date of this Form10-K, whether as a result of any new information, future events, changed circumstances or otherwise. This Form10-K also contains market data related to our business and industry. This market data includes projections that are based on a number of assumptions. If these assumptions turn out to be incorrect, actual results may differ from the projections based on these assumptions. As a result, our markets may not grow at the rates projected by these data, or at all. The failure of these markets to grow at these projected rates may have a material adverse effect on our business, financial condition, results of operations and the market price of our common stock. References in this Form10-K to the “FDA” means the U.S. Food and Drug Administration. 3 ITEM 1. BUSINESS Overview Immune is a clinical stage biopharmaceutical company specializing in the development and commercialization of targeted therapeutics, including monoclonal antibodies, or mAbs, nano-therapeutics and antibody drug conjugates, for the treatment of inflammatory diseases and cancer. Our goal is to build a leading biopharmaceutical company focused on the discovery, development and, ultimately, commercialization of novel drugs targeting inflammatory diseases and cancer. Bertilimumab is a fully human monoclonal antibody that targets Eotaxin-1, a chemokine involved in eosinophilic inflammation, angiogenesis and neurogenesis. Immune is currently initiating a placebo-controlled, double-blind Phase II clinical trial with Bertilimumab for the treatment of ulcerative colitis and an open label, Phase II clinical trial for the treatment of bullous pemphigoid, or BP, a dermatologic auto-immune orphan condition. We are focused on the development of the NanomAbs® technology platform for the treatment of cancer. We are also seeking to partner our pain compound AmiKet™, a topical cream consisting of a patented combination of amitriptyline and ketamine that is in late stage development for the treatment of peripheral neuropathies. We are assessing further development of crolibulin with a focus on a nanomAb formulation in order to optimize the efficacy/safety ratio. We do not plan to further develop Ceplene and Azixa. Antibodies are large complex proteins produced by immune cells that bind to and help eliminate foreign and infectious agents in the body. Antibodies are Y-shaped, composed of two arms that recognize a unique part of the foreign target, called an antigen, and a stem that triggers the activation of additional immune cells. mAbs bind to a specific site in the antigen. mAbs can be generated to target various cells and portions of cells that are involved in human diseases in order to neutralize their function or eliminate them completely. According to Alain Beck (Nature Reviews: Immunology (2010)), mAbs are the most rapidly growing class of therapeutic agents, with more than 40 antibodies and their derivatives being approved for use in multiple clinical trials within the past 25 years. Moreover, according to the Scolnik Group Biotechnology Consultants (Landes Bioscience (2009)), mAbs historically have experienced an accelerated clinical development and FDA regulatory review period of approximately six years from Investigational New Drug, or IND , application to approval, as compared to an average of nine years for small molecule drugs. Moreover, according to Data Monitor, the market for therapeutic mAbs reached $40 billion in 2009 and is expected to grow to $60 billion by 2014. Five of the top ten drugs sold in the world are mAbs while seven mAbs have each reached above $1 billion in annual sales according to PharmaVitae: Monoclonal Antibodies Update (2008). These mAbs are infliximab (Remicade®; Centocor/Merck), rituximab (Rituxan®/Mabthera; Genentech/Roche/Biogen Idec), trastuzumab (Herceptin®; Genentech/Roche), cetuximab (Erbitux®; ImClone Systems), adalimumab (Humira®; Abbott), bevacizumab (Avastin ®; Genentech) and palivizumab (Synagis®; MedImmune). Two of such mAbs, infliximab and adalimumab, reached $10 billion and $9 billion in sales, respectively, in 2012 . The main advantage of mAbs is their high selectivity and specificity to their target, which results in lower toxicity as compared to small molecule drugs. According to Dr. Janice Reichert at the Center for the Study of Drug Development at Tufts University (Nature Biotechnology (2005)), mAbs exhibit a 50% higher regulatory approval success rate compared to small drugs. Further, according to the Center for the Study of Drug Development at Tufts University (mAbs 1:4, 387-389; July/August 2009), there is greater than a 30% success rate from Phase I to approval for mAbs, as compared to 10% for small molecule drugs, and, based on 86 human mAbs between 1988 to 2008, the phase transition probabilities were 80-90%, 50%, and 75% for transitions between Phase I to II, Phase II to III, and Phase III to approval, respectively. However, some mAbs with excellent targeting properties do not progress to the clinical stages due to limited biological activity on their own. One strategy to improve mAbs efficacy has been to conjugate mAbs to cytotoxic agents, or anti-cancer agents, which cannot be used alone due to their toxicity. This technology, called antibody drug conjugates, or ADCs, has progressed significantly with the FDA approval of Adcetris® (Seattle Genetics) and the positive results in a Phase III clinical trial of T-DM1 (Roche and ImmunoGen) in metastatic breast cancer. Immune’s NanomAbs technology, however, is an ADC platform that we believe is capable of generating novel drugs with enhanced profiles as compared to standalone antibodies or ADCs. This technology conjugates targeting ligands, namely mAbs, to drug loaded nanoparticles. NanomAbs selectively accumulate in diseased tissues and cells, resulting in higher drug accumulation at the site of action with minimal off-target exposure. Immune believes that these characteristics may lead to significantly better drug effectiveness and safety than ADCs and traditional chemotherapeutics. Recent Developments Merger with Immune Pharmaceuticals Ltd. On August 25, 2013, we closed the definitive Merger Agreement and Plan of Reorganization with Immune Pharmaceuticals Ltd., or Immune Ltd. After giving effect to the acquisition and the issuance of our common stock to the former shareholders of Immune Ltd., we had 13.3 million shares of common stock issued and outstanding, with our pre-merger shareholders collectively owning approximately 19%, and the former Immune Ltd. stockholders owning approximately 81%, of our outstanding common stock. 4 Subsequent Events In April 2014, we entered into a three-year, $5.0 million revolving line of credit with an existing stockholder, who is related to a member of our board of directors. Borrowings under this line of credit incur interest at a rate of 12% per annum, payable quarterly. Any amounts borrowed under the line of credit become due upon maturity, April 7, 2017. This facility is unsecured and subordinated to our senior secured term loan. Additionally, either party has the right to terminate this line upon completion of a capital raise in excess of $5 million. On March 14, 2014, we completed a private placement of approximately 11,650 units, or the Units, at a price of $1,000 per Unit, each consisting of (a) one share of our newly designated Series C 8% Convertible Preferred Stock, or the Preferred Stock, convertible into shares of our common stock, at an initial conversion price per share equal to the lower of $3.40 and 85% of the offering price in a future public equity offering by us of at least $10,000,000; (b) one warrant to purchase up to a number of shares of common stock equal to 50% of the number of shares of common stock issuable upon conversion of the Preferred Stock, at an initial exercise price of $4.25 per share; and (c) one warrant to purchase up to a number of shares of common stock equal to 50% of the number of shares of common stock issuable upon conversion of the Preferred Stock, at an initial exercise price of $5.10 per share. In connection with the offering, the Company has agreed to file a registration statement to register the shares of common stock underlying the preferred stock and warrants for resale. Under the agreement, the registration statement must be filed within 30 days of the closing of the financing and declared effective within the timeline provided in the agreement. If the applicable deadlines are not met, monthly liquidating damages of 1.5% of the subscription amount (with a 12% cap) will be due to the purchaser. We received net proceeds of approximately $8.9 million from the sale of the Units, after deducting transaction fees and expenses, and we expect to receive an additional $1.0 million from one investor which initially paid its subscription with a short-term promissory note. Approximately 1,100 of the 11,650 Units issued at the closing were issued in respect of approximately $1.1 million of advanced deposits received by the Company since November 2013. Product Portfolio The following table illustrates the depth of Immune’s product pipeline as of March 26, 2014. Product Candidate Indication Strategic Partner Status Bertilimumab Bullous Pemphigoid Ulcerative Colitis Crohn’s Disease Severe Asthma iCo Therapeutics Phase II Anti-Ferritin Combination Gemcitabine-Paclitaxel NanomAbs Pancreatic cancer Non-Small Cell Lung Cancer Yissum, the Technology Transfer Company of the Hebrew University of Jerusalem ; Mablife Preclinical Amiket Post Herpetic Neuralgia Diabetic Peripheral Neuropathies Chemotherapy Induced Peripheral Neuropathy Erythromelalgia Dalhousie University Phase III Crolibulin Solid Tumors Shire Phase II Bertilimumab (CAT-213 or iCo-008) Bertilimumab, also known as CAT-213 or iCo-008, is a first in class mAb that targets Eotaxin-1, a small protein that attracts and activates several sub-classes of immune cells (including eosinophils, basophils, mast cells and T-lymphocytes), which are white blood cells that play a role in the development of several inflammatory diseases. Bertilimumab can consistently, and potently, inhibit the cellular actions of human Eotaxin-1. As an inhibitor of Eotaxin-1, Bertilimumab has clinical indications in the treatment of several diseases in which eotoxin-1 plays an active role, including gastroenterology, oncology, dermatology, ophthalmology, respiratory, dermatology, and neurology-related disorders. Initially, Bertilimumab was developed by Cambridge Antibody Technology (which is now a part of MedImmune, the biologics research and development unit of Astra Zeneca), or CAT, for allergic diseases. Immune is currently developing Bertilimumab for the treatment of Irritable Bowel Disease, or IBD, Bullous pemphigoid and severe asthma. IBD, which is comprised mainly of ulcerative colitis (UC) and Crohn’s disease (CD) are severe inflammatory diseases of the intestine. The prevalence of IBD is approximately 200 cases per 100,000, meaning 1.5 million people in the U
